Case 2:20-cv-04950-MWF-JEM Document 41 Filed 07/30/21 Page 1 of 3 Page ID #:952




   1
   2
   3
   4
   5
   6
   7                           UNITED STATES DISTRICT COURT
   8               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
  10 VEPO DESIGN CORPORATION, a                Case No. 2:20-CV-04950-MWE-JEM
     California Corporation; EMILIA
  11 KEUSHKERIAN, an individual; and
     OVANES KERIAN, an individual,
  12                                           ORDER RE STIPULATED
                 Plaintiffs,                   PROTECTIVE ORDER
  13
           v.                                  Assigned to Hon. Michael W Fitzgerald
  14                                           Courtroom:    5A
     AMERICAN ECONOMY
  15 INSURANCE COMPANY & DOES 1-
     50,                                       Complaint Filed: May 4, 2020
  16                                           Trial Date:      November 8, 2022
                 Defendant.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             -1-             Case No. 2:20-CV-04950-MWE-JEM
       SMRH:4842-4034-2004.1            [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
       [
Case 2:20-cv-04950-MWF-JEM Document 41 Filed 07/30/21 Page 2 of 3 Page ID #:953




   1                                          ORDER
   2            Having reviewed the foregoing proposed Stipulated Protective Order, and for
   3 good cause shown, the Court hereby makes the Stipulated Protective Order an Order
   4 of the Court.
   5
   6 IT IS SO ORDERED AND ADJUDGED.
   7
   8 Dated: 7/30/21
                                         HON. JOHN E. McDERMOTT
   9                                     United States Magistrate Court
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 -2-             Case No. 2:20-CV-04950-MWE-JEM
       SMRH:4842-4034-2004.1                [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04950-MWF-JEM Document 41 Filed 07/30/21 Page 3 of 3 Page ID #:954




   1                                     PROOF OF SERVICE
   2     Vepo Design Corporation, et al. v. American E conomy Insurance Company
                               2:20-cv-04950-MWF-JEM
   3
                               STATE OF CALIFORNIA, COUNTY OF ORANGE
   4
            At the time of service, I was over 18 years of age and not a party to this action.
   5 I am employed in the County of Orange, State of California. My business address is
     650 Town Center Drive, 10th Floor, Costa Mesa, CA 92626-1993.
   6
            On July 30, 2021, I served true copies of the following document(s) described
   7 as [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER on the
     interested parties in this action as follows:
   8
   9 Kevin M. Pollak                         ATTORNEYS FOR PLAINTIFFS
     Melisa A. Rosadim                       Vepo Design Corporation, Emilia
  10 ROBINS CLOUD LLP                        Keushkerian and Ovanes Kerian
     808 Wilshire Blvd., Ste. 450
  11 Santa Monica, CA 90401
     Telephone: (310) 929-4200
  12 Facsimile: (310) 566-5900
     Email:      kpollack@robinscloud.com
  13             mrosadim@robinscloud.com
                 smarcil@robinscloud.com
  14             skhersonsky@robinscloud.com
  15       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
     the document(s) with the Clerk of the Court by using the CM/ECF system.
  16 Participants in the case who are registered CM/ECF users will be served by the
  17      I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct and that I am employed in the office of
  18 a member of the bar of this Court at whose direction the service was made.
  19            Executed on July 30, 2021, at Costa Mesa, California.
  20
  21                                                     /s/ Laurie Palmer
                                                   Laurie Palmer
  22
  23
  24
  25
  26
  27
  28
                                                                   Case No. 2:20-CV-04950-MWE-JEM
       SMRH:4842-4034-2004.1
